Judgment, Supreme Court, Bronx County (Ralph A. Fabrizio, J.), rendered May 31, 2007, convicting defendant, upon his plea of guilty, of attempted criminal possession of a weapon in the *409fourth degree, and sentencing him to a conditional discharge, unanimously affirmed.
The court properly denied defendant’s suppression motion. The People established by clear and convincing evidence that defendant voluntarily consented to the search of his apartment by agents of the United States Secret Service (see generally People v Gonzalez, 39 NY2d 122 [1976]). There was no threatening behavior by the agents or the accompanying police officers, defendant was never handcuffed or physically restrained, an agent expressly advised defendant of his right to refuse to consent to the search, and defendant signed a consent form.
Defendant’s remaining arguments are unavailing (see People v Correa, 15 NY3d 213 [2010]). Concur—Saxe, J.P., Nardelli, McGuire, Freedman and Abdus-Salaam, JJ.